Citation Nr: 1755218	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-15 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Propriety of the reduction of the disability rating assigned for prostate cancer from 100 percent disabling to 20 percent disabling, effective June 1, 2013. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 

INTRODUCTION

The Veteran had active military service from January 1968 to August 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which reduced the disability rating for prostate cancer from 100 percent to 20 percent, effective June 1, 2013.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in January 2017.  A transcript of the proceeding has been reviewed and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran stated at the hearing that he has his PSA [Prostate-Specific Antigen] levels checked every 6 months at the VA.  However, after a review of the file, the last VA treatment record is dated in May 2011.  Accordingly, on remand, the outstanding VA records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file the Veteran's VA treatment records from May 2011 to the present.  

2.  Readjudicate the issue on appeal, to include consideration of the January 2017 private physician statement and November 2017 Prostate Cancer Disability Benefits Questionnaire.  If the benefit sought on appeal is not granted in full, issue the Veteran a SSOC and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2017).


